 

Exhibit 10.1

FIRST AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (the
“Agreement”) dated as of October 29, 2010 (the “First Amendment”), is by and
among LHC GROUP, INC., a Delaware corporation (the “Borrower”), the LENDERS, and
CAPITAL ONE, NATIONAL ASSOCIATION, a national banking association, individually
as a Lender and as Administrative Agent, and CAPITAL ONE, NATIONAL ASSOCIATION,
as sole bookrunner and sole lead arranger.

RECITALS:

1. The Borrower, JPMorgan Chase Bank, N.A., and Capital One, National
Association, individually as a Lender and as Administrative Agent, are the
parties to that certain Second Amended and Restated Credit Agreement dated as of
October 12, 2010 (the “Agreement”).

2. The Borrower intends to purchase or redeem certain of its capital stock.

3. Accordingly, the parties have agreed to make certain changes to the
Agreement.

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants
hereinafter set forth and intending to be legally bound hereby, do hereby amend
the Agreement and agree as follows:

A. Defined Terms. Capitalized terms used herein which are defined or used in the
Agreement are used herein with such meanings, except as may be otherwise
expressly provided in this First Amendment.

B. Amendment to Definitions.

1. The definition of the term “Consolidated Net Worth” in the Agreement is
hereby deleted in its entirety and restated as follows:

“Consolidated Net Worth” shall mean the total assets of the Borrower and its
Subsidiaries, excluding all treasury stock repurchases, minus the total
liabilities of the Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

2. The following new definition is hereby added to the Agreement:

“First Amendment” The words “First Amendment” shall mean that certain First
Amendment to Second Amended and Restated Credit Agreement dated as of
October 29, 2010 among the Borrower, the Lenders, and Capital One, National
Association, a national banking association, individually as a Lender and as
Administrative Agent, and

 

1



--------------------------------------------------------------------------------

Capital One, National Association, as sole bookrunner and sole lead arranger.

C. Revised Compliance Certificate. A revised Compliance Certificate is attached
to this First Amendment as Exhibit A.

D. Restatement of Section 2.2.5. Section 2.2.5 of the Agreement is hereby
deleted and restated as follows:

Section 2.2.5. Use of Proceeds. The Borrower shall use the proceeds of the
Revolving Loans (i) to refinance all existing senior unsecured debt, (ii) to
finance certain Acquisitions and capital expenditures, (iii) for working
capital, (iv) to issue Letters of Credit, and (v) for other general corporate
purposes. In addition, Borrower is permitted to use proceeds from Revolving
Loans in order to repurchase up to 2,000,000 of its outstanding shares of stock.

E. Amendment to Article XIII. Article XIII of the Agreement is hereby amended
and supplemented to include the following new negative covenant as Section 13.9:

Section 13.9. Stock Repurchases. The Borrower shall not, without the prior
written consent of the Required Lenders, repurchase more than 2,000,000 shares
of its outstanding stock.

F. Conditions Precedent. The obligations of the Lenders under the Agreement, as
amended by this First Amendment, shall be subject to the satisfaction of the
following conditions precedent: the Agent’s receipt of (i) this First Amendment,
executed by the Borrower and all of the Lenders, and acknowledged and consented
to by the Guarantors; and (ii) copies of all other documents, instruments and
certificates which the Agent, Lenders or their counsel may reasonably request in
connection herewith.

G. Confirmation of Related Documents. It is the intention of the parties that
all of the liens, privileges, priorities, and equities existing and to exist
under and in accordance with the terms of the Collateral Documents are hereby
renewed, extended, and carried forward as security for the Indebtedness.

H. Representation. On and as of the date hereof, and after giving effect to this
First Amendment, the Borrower confirms, reaffirms and restates the
representations and warranties set forth in the Agreement; provided, that each
reference to the Agreement herein shall be deemed to include the Agreement as
amended by this First Amendment. The Borrower also represents and warrants that
no Default or Event of Default has occurred and is continuing under the
Agreement.

I. Amendments. THE AGREEMENT AND THIS FIRST AMENDMENT ARE CREDIT OR LOAN
AGREEMENTS AS DESCRIBED IN LA. R.S. 6:§1121, ET SEQ. THERE ARE NO ORAL
AGREEMENTS AMONG LENDERS OR AGENT AND THE BORROWER. THE AGREEMENT, AS AMENDED BY
THIS FIRST AMENDMENT,

 

2



--------------------------------------------------------------------------------

AND THE OTHER LOAN DOCUMENTS SET FORTH THE ENTIRE AGREEMENT OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR WRITTEN AND ORAL
UNDERSTANDINGS BETWEEN THE PARTIES, WITH RESPECT TO THE MATTERS HEREIN AND
THEREIN SET FORTH. THE AGREEMENT, AS AMENDED BY THIS FIRST AMENDMENT, CANNOT BE
MODIFIED OR AMENDED EXCEPT BY A WRITING SIGNED AND DELIVERED BY ALL THE PARTIES.

J. Waiver of Defenses. In consideration of the Agent’s and the Lender’s
execution of this First Amendment, the Borrower does hereby irrevocably waive
any and all claims and/or defenses to payment on any Indebtedness arising under
the Agreement and owed by Borrower to Lenders that may exist as of the date of
execution of this First Amendment.

K. Payment of Expenses. The Borrower agrees to pay or reimburse the Agent for
all legal fees and reasonable expenses of counsel to the Agent in connection
with the transactions contemplated by this First Amendment.

L. Governing Law: Counterparts. This First Amendment shall be governed by and
construed in accordance with the laws of the State of Louisiana. This First
Amendment may be executed in any number of counterparts, all of which
counterparts, when taken together, shall constitute one and the same instrument.

M. Continued Effect. Except as expressly modified herein, the Agreement, as
amended by this First Amendment, shall continue in full force and effect. The
Agreement, as amended by this First Amendment, is hereby ratified and confirmed
by the parties hereto.

N. Resolutions/Consents. The Borrower hereby certifies to Agent and the Lenders
that all authorizations, consents, and resolutions previously delivered to the
Agent and Lenders in connection with the Agreement remain in effect and the
Agent and the Lenders may continue to rely on the same.

(The remainder of this page was intentionally left blank.)

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

3



--------------------------------------------------------------------------------

 

        Borrower:     LHC GROUP, INC.     a Delaware corporation     By:  

 

      Name:  

 

      Title:  

 

    Agent:     CAPITAL ONE, NATIONAL ASSOCIATION     By:  

 

      Name:   Grant Guillotte       Title:   Vice President     Lenders:    
CAPITAL ONE, NATIONAL ASSOCIATION Line of Credit     By:  

 

Loan Commitment: $40,000,000.00       Name:   Grant Guillotte Percentage: 53%  
    Title:   Vice President     JPMORGAN CHASE BANK, N.A. Line of Credit     By:
 

 

Loan Commitment: $35,000,000.00       Name:  

 

Percentage: 47%       Title:  

 

 

4



--------------------------------------------------------------------------------

 

Exhibit “A”

COMPLIANCE CERTIFICATE

 

 

Date

Capital One, National Association, as Agent

P. O. Box 3847

Lafayette, LA 70502

Attn: Mr. Grant Guillotte

Dear Mr. Guillotte:

This Compliance Certificate is submitted pursuant to the requirements of that
Second Amended and Restated Credit Agreement (the “Credit Agreement”) dated as
of October 12, 2010, by and among LHC Group, Inc. (the “Borrower”), Capital One,
National Association, as Agent, and the Lenders.

Under the appropriate paragraphs of the Credit Agreement, we certify that, to
the best of our knowledge and belief, no condition, event, or act which, with or
without notice or lapse of time or both, would constitute an Event of Default
under the terms of the Credit Agreement, has occurred during the 3 month period
ending                                          (the “Reporting Period”). Also,
to the best of our knowledge, the Borrower and each Guarantor have complied with
all provisions of the Credit Agreement.

Additionally, the Borrower submits the following financial information for the
Reporting Period in accordance with the financial covenants and ratios contained
in the Credit Agreement.

 

I. MINIMUM FIXED CHARGE COVERAGE (Tested Quarterly on rolling 4 quarters basis)

 

(a)

 

Borrower’s EBITDA

   $                        

(b)

 

Borrower’s consolidated lease/rent expense

   $                        

(c)

 

Borrower’s consolidated unfinanced capex

   $                        

(d)

 

Sum of (a) + (b) - (c)

   $                        

(e)

 

Sum of consolidated prior period current maturities of long term debt

   $                        

(f)

 

Interest Expense

   $                        

(g)

 

Lease/rent expense

   $                        

(h)

 

Cash taxes

   $                        

(i)

 

Sum of (e) + (f) + (g) + (h)

   $                        

 

Ratio (d to i)

                 to 1.00   

 

5



--------------------------------------------------------------------------------

Minimum Fixed Charge Coverage

        1.50 to 1.00   

 

II. CONSOLIDATED NET WORTH (Tested Quarterly)

 

(a)

 

Borrower’s Consolidated Net Worth¹ as of                 

   $                        

(b)

 

50% of net income (if positive) for each quarter after 6-30-09

   $                        

(c)

 

85% of the net proceeds to Borrower from any equity capital transaction after
6-30-0912

   $                        

(d)

 

Sum of (a)+(b)+(c)

   $                        

(e)

 

Minimum consolidated net worth required as of September 30, 2010

   $ 200,000,000.00   

(f)

 

Minimum consolidated net worth required after September 30, 2010

   $ 200,000,000.00           +(b)+(c)   

 

III. LEVERAGE RATIO

(Tested Quarterly on a rolling four quarters basis)

 

(a) Borrower’s EBITDA

   $                        

(b) Sum of senior funded Debt of Borrower and Subsidiaries to Lenders (or any of
them) plus interest expense

   $                        

Ratio (a to b)

              to 1.00   

Maximum Senior Funded Debt to EBITDA permitted

           2.00 to 1.00   

 

IV. ACQUISITIONS

 

(a)   Borrower or a Guarantor have entered into the following Acquisitions:

 

 

(b)   Attached hereto as Exhibit A are original copies of the Joinder Agreement
to the Guaranty executed by such new Subsidiaries acquired pursuant to the
Acquisitions set forth in IV(a) above.

 

1 Consolidated Net Worth calculation excludes treasury stock repurchases.

2. Equity capital includes (i) the purchase of stock in Borrower resulting from
exercise of stock options if Borrower repurchases such stock within 120 days of
exercise of option and (ii) purchase of stock in Borrower as a result of
Borrower’s employee stock purchase plan if Borrower repurchases such stock
within 120 days of the exercise of applicable plan rights.

 

6



--------------------------------------------------------------------------------

 

(c) Attached hereto as Exhibit B are the Operating Agreement (or similar
document), Certificate of Formation (or similar document), Resolutions and Good
Standing Certificate for each new Guarantor.

 

Sincerely, LHC GROUP, INC. By:  

 

  NAME:  

 

  TITLE:  

 

 

7